AFFIRM; and Opinion Filed June 23, 2015.




                                           Court of Appeals
                                                            S     In The


                                    Fifth District of Texas at Dallas
                                                       No. 05-14-01390-CR

                               LUIS ANTONIO RIQUIAC QUEUNAY, Appellant
                                                 V.
                                     THE STATE OF TEXAS, Appellee

                                On Appeal from the Criminal District Court No. 6
                                             Dallas County, Texas
                                     Trial Court Cause No. F13-30617-X

                                          MEMORANDUM OPINION
                                  Before Justices Francis, Lang-Miers, and Whitehill
                                           Opinion by Justice Lang-Miers
           Luis Antonio Riquiac Queunay1 appeals from the trial court’s judgment sentencing him

to twenty years in prison on his plea of guilty to the offense of aggravated sexual assault with a

deadly weapon. In two issues, appellant argues that (1) “the trial court erred by failing to

consider his assertion of an adverse conflict of interest of his court-appointed trial counsel”; and

(2) “the judgment should be modified to indicate the court costs assessed by the trial court are to

be credited to appellant as served concurrently with the sentence.” We affirm the judgment.

                                                              Background

           Appellant was indicted for aggravated sexual assault with a deadly weapon in June 2013.

The trial court appointed an attorney to represent him, and she sought an examining trial and

     1
       Appellant’s last name is spelled various ways throughout the appellate record. We note that in his handwritten letters, appellant spelled
his name “Quevnay.” But we also note that appellant asked that the spelling be changed to “Quejnay.” For consistency, we will use the spelling
contained in the judgment.
filed various pretrial motions on appellant’s behalf.      In November 2013, appellant filed a

handwritten pro se motion to dismiss his appointed attorney stating as the basis “counsel shows

no interest in the case at hand and only seeks plea agreement.” A month later, appellant filed a

second motion to dismiss his attorney stating the same basis he stated in the first motion. In an

undated handwritten letter filed on the same date as his second motion to dismiss, appellant

stated “my lawyer want[s] to go [to] trial only.” He wrote that when he met with his attorney at

court, she told him he could go to trial or “sign for 40 years in prison.” He told her he did not

want to go to trial and that he wanted to “sign for a better deal than 40 years, better than 15

years[.]” He said his lawyer “offered” him five years, but after “she went inside the Court” she

came back and told him “that five years it was too little[.]” In another handwritten letter,

appellant said he felt as if his attorney “is not working on my behalf or . . . shows no interest in

my case to work out a deal with the state district attorney. Instead I feel she is working with the

state to prevent me from getting a better deal.”

       Seven months later, appellant entered a plea of guilty to the offense without the benefit of

a plea bargain. At that time, he did not complain about his attorney and did not ask the court to

rule on his motions to dismiss. The court accepted appellant’s plea of guilty and reset sentencing

to a future date. At the sentencing hearing, appellant did not complain about his attorney and did

not ask the court to rule on his motions to dismiss. The court heard evidence and sentenced

appellant to twenty years in prison and no fine. The court told appellant that “[a]ny court costs

will run concurrently with your time.” Appellant did not file a motion for new trial.

                                            Discussion

       In issue one, appellant argues that the trial court erred by failing to consider his motion to

dismiss his attorney. He argues that his motion raised a potential conflict of interest with his

appointed attorney regarding her plea negotiations with the State on appellant’s behalf and that

                                                   –2–
the trial court was constitutionally obligated to pursue the potential conflict to determine if any

action was necessary. 2 It is undisputed that seven months after appellant filed the second motion

to dismiss complaining about his attorney, he pleaded guilty to the offense and asked the trial

court to assess punishment.

          A defendant who enters a valid plea of guilty, with or without the benefit of a plea

bargain, forfeits his “right to appeal a claim of error only when the judgment of guilt was

rendered independent of, and is not supported by, the error.” Young v. State, 8 S.W.3d 656, 666–

67 (Tex. Crim. App. 2000); see also TEX. R. APP. P. 25.2. Appellant does not explain on appeal

the nexus between the judgment the court rendered and any alleged error in failing to conduct a

hearing on a potential conflict of interest in plea negotiations. See Brink v. State, 78 S.W.3d 478,

484 (Tex. App.—Houston [14th Dist.] 2001, pet. ref’d) (“substitution of counsel has no direct

nexus with guilt or innocence of defendant”). He did not argue below and does not argue on

appeal how his attorney’s alleged conflict of interest adversely affected her performance. See

Cuyler v. Sullivan, 446 U.S. 335, 348–49 (1980) (defendant alleging conflict of interest must

show actual conflict and “identify an actual lapse in representation”); Quintero v. State, No. 14-

13-00559-CR, 2015 WL 2405549, at *5 n.3 (Tex. App.—Houston [14th Dist.] May 19, 2015, no

pet. h.) (same). And he does not contend on appeal that the alleged conflict rendered his plea

involuntary or that he received ineffective assistance of counsel as a result of any conflict of

interest. See Cuyler, 446 U.S. at 348–50; Young, 8 S.W.3d at 667; Guidry v. State, 177 S.W.3d
90, 93–94 (Tex. App.—Houston [1st Dist.] 2005, no pet.).

          Appellant has not shown that his claim of error supported the judgment or that the

judgment was not rendered independent of his claim of error. Instead, appellant asks us to abate


     2
       Appellant’s two motions to dismiss did not contain any statement about a potential conflict of interest. However, he mentioned a
perceived conflict of interest in one of his handwritten letters.



                                                                –3–
this appeal and remand to the trial court for an evidentiary hearing to determine whether an

actual conflict existed, and if it is determined that an actual conflict did exist, reverse his

conviction and remand for a new trial. But “the possibility of conflict is insufficient to impugn a

criminal conviction.” Cuyler, 446 U.S. at 350. We conclude that appellant has forfeited his right

to appeal. We resolve issue one against appellant.

           In issue two, appellant argues that the judgment should be modified to show that the trial

court ordered the costs “to be credited to appellant as served concurrently with the sentence.”

Appellant contends that the judgment does not accurately reflect the oral pronouncement. We

disagree.

           When sentencing appellant, the trial court ordered that “court costs will run concurrently

with your time.” The judgment assessed $494 in court costs and stated that the sentence would

“run concurrently.” To the extent appellant’s actual argument is that he did not receive credit

toward his court costs for the time he served in the county jail, 3 that is not what the trial court

orally pronounced. We resolve issue two against appellant.

                                                                Conclusion

           We affirm the trial court’s judgment.




                                                                            /Elizabeth Lang-Miers/
                                                                            ELIZABETH LANG-MIERS
Do Not Publish                                                              JUSTICE
TEX. R. APP. P. 47.2(b)

141390F.U05



     3
        Appellant filed a pro se “Motion Nunc Pro Tunc Credit Toward Pecuniary Fines and Costs,” in which he argued that he was entitled to a
$50 credit for each day he was in county jail awaiting transfer to the Texas Department of Criminal Justice. He refers to this motion in his brief
to this Court.



                                                                      –4–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

LUIS ANTONIO RIQUIAC QUEUNAY,                         On Appeal from the Criminal District Court
Appellant                                             No. 6, Dallas County, Texas
                                                      Trial Court Cause No. F13-30617-X.
No. 05-14-01390-CR        V.                          Opinion delivered by Justice Lang-Miers,
                                                      Justices Francis and Whitehill participating.
THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 23rd day of June, 2015.




                                                –5–